Citation Nr: 0936413	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Karen M. Tobin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on Active Duty for Training from December 
31, 1973 to February 27, 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2007, the Veteran testified before a Veterans Law 
Judge at a hearing that was held at the RO.  The Judge who 
chaired the hearing is no longer employed by the Board.  In 
May 2009, the Veteran was informed of such and was offered an 
opportunity to have a hearing with another Veterans Law 
Judge.  He was informed that should he not respond within 30 
days, it would be assumed that he did not desire an 
additional hearing. The Veteran did not respond to the 
letter. Accordingly, the Board assumes that he does not 
desire an additional hearing and will proceed with the 
consideration of his case.

In September 2007, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for further development and consideration.  
Upon completion of that additional development, the AMC 
continued to deny his claim.

Regrettably, the appeal is REMANDED to the RO for further 
development and consideration.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran seeks service connection for schizoaffective 
disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
case involving a claim for compensation (and specifically 
service connection), VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran's claims file includes private treatment records 
showing that he has a history of psychiatric disorders -
including paranoid schizophrenia and adjustment reaction with 
mixed emotions.  Thus, there is competent medical evidence he 
has a current disability.  

The Veteran has asserted that his psychiatric symptoms first 
manifested while he was in-service; specifically, that he 
began hearing voices and behaving erratically while he was on 
Active Duty for Training.  The Veteran has also asserted, in 
the alternative, that he was evaluated by a psychiatrist on 
one occasion prior to his entry onto active duty for training  
and that he may have experienced mild psychiatric symptoms 
prior to service.  In this regard, he asserts that any pre-
existing mental illness was aggravated by his military 
service.  Although the Veteran is a layman, he is competent 
to opine as to the observable symptoms associated with this 
claimed condition.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Furthermore, in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), the Court addressed lay evidence as 
potentially competent to support the presence of a 
disability, including during service, even when, as here, not 
corroborated by contemporaneous medical evidence.  

As the Board noted in its prior remand, the Veteran's service 
treatment records have been determined to be unavailable, and 
as a result, VA has the duty to extensively consider the 
benefit of the doubt rule as it applies to his claims of in-
service treatment and evaluation for this disorder.   See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

That said, the Veteran's lay competency and his missing STRs, 
alone, while indeed unfortunate, do not obviate the need for 
him to still have medical nexus evidence supporting his claim 
by suggesting a correlation between a claimed disorder and 
his military service, especially his purported in-service 
incurrence of symptoms.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Here, there is no medical evidence of record with 
respect to the etiology of the Veteran's claimed condition.  
Therefore, the Board must remand the Veteran's claim for a VA 
examination and medical opinion specifically to assess the 
nature and etiology of the Veteran's psychiatric disorders, 
particularly as to whether they are related to his asserted 
in-service incurrence of symptoms.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Lastly, in the September 2007 remand, the Board instructed 
the RO/AMC to obtain the Veteran's records from his National 
Guard unit.  In an August 2008 response, the department the 
AMC contacted was informed that they had no records on file 
for the Veteran.  However, an alternative address from which 
the records could be requested was provided.  The Veteran's 
records have not yet been requested from the alternate 
address.  On remand, a request should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the HQ New Jersey Army and Air 
National Guard Joint Force, Attn:  SGM 
Michael Zelenski, G1-PSB, Building 3650, 
Saylors Pond Road, Fort Dix, New Jersey 
08640, and request the appellant's 201 
file pertaining to his service with 
National Guard Unit (Co. B, 1-113 Inf. 
Jersey City, New Jersey).  If no records 
are available, make a written note of the 
attempt to obtain records in addition to 
the reason for their unobtainable status.

2. After the above records have been 
obtained, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent, onset and etiology of any 
psychiatric disability found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and reviewed 
by the examiner.

The examiner should state the likelihood 
that any psychiatric disorder demonstrated 
during the pendency of the appeal existed 
prior to service.  If the examiner 
concludes that a psychiatric disability 
found to be present existed prior to 
service, the examiner should indicate that 
likelihood that the disability worsened 
during service.

If the examiner diagnoses the Veteran as 
having a psychiatric disability that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.

In offering each of these opinions, the 
examiner should specifically acknowledge 
and comment on the Veteran's report of a 
continuity of psychiatric symptoms since 
service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding than an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
service medical records to provide a 
negative opinion).  The rationale for all 
opinions expressed should be provided.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

